Dismissed and Memorandum Opinion filed April 17, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00164-CR

                    RONALD KEITH OLTMAN, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1364712

                 MEMORANDUM                      OPINION


      Appellant entered a nolo contendere plea to indecency with a child. In
accordance with the terms of a plea bargain agreement with the State, the trial
court reduced the degree of the offense, and sentenced appellant to confinement for
four years in the Institutional Division of the Texas Department of Criminal
Justice. Appellant filed a pro se notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                         2